Name: 82/441/EEC: Commission Decision of 19 May 1982 concerning applications for advance payments in respect of the development of agriculture in the French overseas departments (Only the French text is authentic) departments
 Type: Decision_ENTSCHEID
 Subject Matter: overseas countries and territories;  agricultural structures and production; NA;  agricultural policy;  accounting
 Date Published: 1982-07-06

 Avis juridique important|31982D044182/441/EEC: Commission Decision of 19 May 1982 concerning applications for advance payments in respect of the development of agriculture in the French overseas departments (Only the French text is authentic) departments Official Journal L 198 , 06/07/1982 P. 0001 - 0038COMMISSION DECISION of 19 May 1982 concerning applications for advance payments in respect of the development of agriculture in the French overseas departments (Only the French text is authentic) (82/441/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 81/527/EEC of 30 June 1981 on the development of agriculture in the French overseas departments (1), and in particular Article 8 (4) thereof, Whereas applications for advances under the measure for the development of agriculture must include certain information making it possible to verify that the expenditure complies with Directive 81/527/EEC and with the programme submitted by the French Republic and approved under Article 2 (2) of that Directive; Whereas, to permit proper control, the French Republic must hold the supporting documents at the Commission's disposal for a period of three years after payment of the final reimbursement for a project; Whereas, in order for the Commission to be able to make advance payments, the necessary detailed rules and procedures should be laid down; Whereas the measures provided for in this Decision are in accordance with the opinion of the EAGGF Committee, HAS ADOPTED THIS DECISION: Article 1 Applications for advance payments in respect of expenditure eligible for aid from the EAGGF, Guidance Section, as referred to in Article 8 (3) of Directive 81/527/EEC, must be submitted in accordance with the tables set out in Annexes 1 to 6. Article 2 1. Advance payments from the EAGGF, Guidance Section, may amount to a maximum of 80 % of the Community contribution to expenditure planned for the year concerned. 2. Advance payments not spent during the year for which they were made shall be deducted from the advance to be paid for the following year. Article 3 1. By the end of each year for which it has received advances, the French Republic shall submit a report on the progress of operations, as shown in the tables in Annex 7. 2. Advances for the following year may not be paid before the report referred to in paragraph 1 has been sent to the Commission. Article 4 This Decision is addressed to the French Republic. Done at Brussels, 19 May 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 197, 20.7.1981, p. 38. ANNEX 1 Application for advance payments in respect of 19.. under Directive 81/527/EEC SUMMARY TABLE >PIC FILE= "T0021716"> ANNEX 2 Application for advance payment in respect of 19.. under Directive 81/527/EEC COLLECTIVE IRRIGATION OPERATIONS ESTABLISHMENT OF DISTRIBUTION NETWORKS AND MOBILE EQUIPMENT SERVING AN AREA OF 5 300 HECTARES >PIC FILE= "T0021717"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - the estimated eligible expenditure on mobile irrigation equipment relates to equipment which is jointly held and used, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 3.1 Application for advance payment in respect of 19.. under Directive 81/527/EEC IMPROVEMENTS TO AGRICULTURAL INFRASTRUCTURE POTABLE WATER SUPPLIES FOR 71 365 INHABITANTS >PIC FILE= "T0021718"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - the operations relate to potable water supplies in rural areas and on farms, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 3.2 Application for advance payment in respect of 19.. under Directive 81/527/EEC IMPROVEMENTS TO AGRICULTURAL INFRASTRUCTURE RURAL ROADS : IMPROVEMENT OF EXISTING ROADS AND CREATION OF 381 75 KILOMETRES OF NEW ROADS >PIC FILE= "T0021719"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - the roadworks proposed are designed to improve access to rural zones and farms, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 3.3 Application for advance payment in respect of 19.. under Directive 81/527/EEC IMPROVEMENTS TO AGRICULTURAL INFRASTRUCTURE PROVISION OF ELECTRICITY SUPPLIES IN RURAL AREAS, SERVING 71 000 INHABITANTS >PIC FILE= "T0021720"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - the operations proposed relate to the provision of electricity supplies to rural zones and farms, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 3.4 Application for advance payment in respect of 19.. under Directive 81/527/EEC IMPROVEMENTS TO AGRICULTURAL INFRASTRUCTURE INFRASTRUCTURE FOR NEW HOLDINGS : IMPROVEMENT OF 12 500 HECTARES >PIC FILE= "T0021721"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - the operations proposed relate to infrastructure for parcels to be created on land purchased by the SociÃ ©tÃ ©s d'amÃ ©nagement foncier et d'Ã ©tablissement rural (Land Improvement and Rural Settlement Boards), - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 4.1 Application for advance payment in respect of 19.. under Directive 81/527/EEC SOIL IMPROVEMENT, FLOOD PROTECTION WORK AND OTHER PROTECTION WORK REPLANNING OF AND REMOVAL OF STONES FROM 15 210 HECTARES >PIC FILE= "T0021722"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 4.2 Application for advance payment in respect of 19.. under Directive 81/527/EEC SOIL IMPROVEMENT, FLOOD PROTECTION WORK AND OTHER PROTECTION WORK IMPROVEMENT AND CREATION OF 20 KILOMETRES OF FARM ROADS >PIC FILE= "T0021723"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 4.3 Application for advance payment in respect of 19.. under Directive 81/527/EEC SOIL IMPROVEMENT, FLOOD PROTECTION WORK AND OTHER PROTECTION WORK FOREST CLEARANCE ON 10 500 HECTARES >PIC FILE= "T0021724"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 4.4 Application for advance payment in respect of 19.. under Directive 81/527/EEC SOIL IMPROVEMENT, FLOOD PROTECTION WORK AND OTHER PROTECTION WORK DRAINAGE OF 1 500 HECTARES AND DRAINAGE CHANNELS ON 300 HECTARES >PIC FILE= "T0021725"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 4.5 Application for advance payment in respect of 19.. under Directive 81/527/EEC SOIL IMPROVEMENT, FLOOD PROTECTION WORK AND OTHER PROTECTION WORK 2 400 HECTARES OF POLDER DEVELOPMENT >PIC FILE= "T0021726"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 4.6 Application for advance payment in respect of 19.. under Directive 81/527/EEC SOIL IMPROVEMENT, FLOOD PROTECTION WORK AND OTHER PROTECTION WORK DEVELOPMENT OF 400 HECTARES OF BANKS FOR THE CULTIVATION OF TREES AND SHRUBS >PIC FILE= "T0021727"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 4.7 Application for advance payment in respect of 19.. under Directive 81/527/EEC SOIL IMPROVEMENT, FLOOD PROTECTION WORK AND OTHER PROTECTION WORK SPECIAL EQUIPMENT AND MACHINERY IN THE DEPARTMENT OF RÃ UNION : PURCHASE OF 11 FINE-STONE-REMOVING MACHINES AND NINE BACK DIGGERS >PIC FILE= "T0021728"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - the proposed investment is for special jointly-owned equipment for soil improvement operations, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 4.8 Application for advance payment in respect of 19.. under Directive 81/527/EEC SOIL IMPROVEMENT, FLOOD PROTECTION WORK AND OTHER PROTECTION WORK IMPROVEMENT OF 2 500 HECTARES IN UPPER RÃ UNION >PIC FILE= "T0021729"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 5.1 Application for advance payment in respect of 19.. under Directive 81/527/EEC AFFORESTATION AND IMPROVEMENT OF DEGRADED FOREST, INCLUDING THE ESTABLISHMENT OF SHELTER BELTS AND FOREST ROADS AFFORESTATION OF 1 445 HECTARES >PIC FILE= "T0021730"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 5.2 Application for advance payment in respect of 19.. under Directive 81/527/EEC AFFORESTATION AND IMPROVEMENT OF DEGRADED FOREST, INCLUDING THE ESTABLISHMENT OF SHELTER BELTS AND FOREST ROADS CREATION OF 49 79 KILOMETRES OF FOREST ROADS >PIC FILE= "T0021731"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 6.1.1 Application for advance payment in respect of 19.. under Directive 81/527/EEC MEASURES TO ENCOURAGE STOCKFARMING, WITH PARTICULAR EMPHASIS ON MEAT PRODUCTION, AND DIVERSIFICATION OF CROPS CATTLE FARMING : IMPROVEMENT AND CREATION OF 14 000 TO 15 000 HECTARES OF PASTURE >PIC FILE= "T0021732"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 6.1.2 Application for advance payment in respect of 19.. under Directive 81/527/EEC MEASURES TO ENCOURAGE STOCKFARMING, WITH PARTICULAR EMPHASIS ON MEAT PRODUCTION, AND DIVERSIFICATION OF CROPS CATTLE FARMING : INSTALLATION OF EQUIPMENT (BUILDINGS, FENCES, RESTRAINING APPARATUS AND WATERING EQUIPMENT) >PIC FILE= "T0021733"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 6.1.3 Application for advance payment in respect of 19.. under Directive 81/527/EEC MEASURES TO ENCOURAGE STOCKFARMING, WITH PARTICULAR EMPHASIS ON MEAT PRODUCTION, AND DIVERSIFICATION OF CROPS CATTLE FARMING : PURCHASE OF 9 000 BREEDING ANIMALS >PIC FILE= "T0021734"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - the proposed investment is for the purchase of beef breeding animals, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme; - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 6.1.4 Application for advance payment in respect of 19.. under Directive 81/527/EEC MEASURES TO ENCOURAGE STOCKFARMING, WITH PARTICULAR EMPHASIS ON MEAT PRODUCTION, AND DIVERSIFICATION OF CROPS CATTLE FARMING : CREATION OF CENTRES FOR SORTING ANIMALS INTO LOTS >PIC FILE= "T0021735"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - the proposed expenditure does not relate to marketing measures, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 6.2.1 Application for advance payment in respect of 19.. under Directive 81/527/EEC MEASURES TO ENCOURAGE STOCKFARMING, WITH PARTICULAR EMPHASIS ON MEAT PRODUCTION, AND DIVERSIFICATION OF CROPS SHEEP AND GOAT FARMING : PURCHASE OF BREEDING ANIMALS >PIC FILE= "T0021736"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - the proposed investment is for the purchase of breeding animals, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 6.2.2 Application for advance payment in respect of 19.. under Directive 81/527/EEC MEASURES TO ENCOURAGE STOCKFARMING, WITH PARTICULAR EMPHASIS ON MEAT PRODUCTION, AND DIVERSIFICATION OF CROPS SHEEP AND GOAT FARMING : FARM EQUIPMENT (STOCK TREATMENT EQUIPMENT FENCING, ADDITIONAL STOCK) >PIC FILE= "T0021737"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 6.2.3 Application for advance payment in respect of 19.. under Directive 81/527/EEC MEASURES TO ENCOURAGE STOCKFARMING, WITH PARTICULAR EMPHASIS ON MEAT PRODUCTION, AND DIVERSIFICATION OF CROPS SHEEP AND GOAT FARMING : CREATION OF CENTRES FOR SORTING ANIMALS INTO LOTS >PIC FILE= "T0021738"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - the proposed expenditure does not relate to marketing measures, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 6.3 Application for advance payment in respect of 19.. under Directive 81/527/EEC MEASURES TO ENCOURAGE STOCKFARMING, WITH PARTICULAR EMPHASIS ON MEAT PRODUCTION, AND DIVERSIFICATION OF CROPS FRUIT-GROWING : PLANTING OF 5 245 HECTARES OF ORCHARDS >PIC FILE= "T0021739"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 6.4 Application for advance payment in respect of 19.. under Directive 81/527/EEC MEASURES TO ENCOURAGE STOCKFARMING, WITH PARTICULAR EMPHASIS ON MEAT PRODUCTION, AND DIVERSIFICATION OF CROPS DEVELOPMENT OF MARKET-GARDENING AND FOOD CROPS >PIC FILE= "T0021740"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - the proposed expenditure does not relate to marketing measures, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 6.5 Application for advance payment in respect of 19.. under Directive 81/527/EEC MEASURES TO ENCOURAGE STOCKFARMING, WITH PARTICULAR EMPHASIS ON MEAT PRODUCTION, AND DIVERSIFICATION OF CROPS DEVELOPMENT OF FLOWER-GROWING : CREATION OF SHADED NURSERIES AND PLANTING OF ANTHURIUM, TROPICAL FLOWERS AND GREEN PLANTS >PIC FILE= "T0021741"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - the proposed expenditure does not relate to marketing measures, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 6.6 Application for advance payment in respect of 19.. under Directive 81/527/EEC MEASURES TO ENCOURAGE STOCKFARMING, WITH PARTICULAR EMPHASIS ON MEAT PRODUCTION, AND DIVERSIFICATION OF CROPS INTENSIFICATION OF GERANIUM CULTIVATION ON 2 500 HECTARES >PIC FILE= "T0021742"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - the proposed expenditure does not relate to marketing measures, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 6.7 Application for advance payment in respect of 19.. under Directive 81/527/EEC MEASURES TO ENCOURAGE STOCKFARMING, WITH PARTICULAR EMPHASIS ON MEAT PRODUCTION, AND DIVERSIFICATION OF CROPS CONSTRUCTION OF 320 TOBACCO CURING SHEDS >PIC FILE= "T0021743"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 6.8 Application for advance payment in respect of 19.. under Directive 81/527/EEC MEASURES TO ENCOURAGE STOCKFARMING, WITH PARTICULAR EMPHASIS ON MEAT PRODUCTION, AND DIVERSIFICATION OF CROPS CREATION OF 50 SMALL INDIVIDUAL RESERVOIRS >PIC FILE= "T0021744"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - the small individual reservoirs are being created on farms for water supply and irrigation, prerequisites for the development of stockfarming and the diversification of crops, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 6.9 Application for advance payment in respect of 19.. under Directive 81/527/EEC MEASURES TO ENCOURAGE STOCKFARMING, WITH PARTICULAR EMPHASIS ON MEAT PRODUCTION, AND DIVERSIFICATION OF CROPS AQUACULTURE : ESTABLISHMENT OF 195 HECTARES OF REARING PONDS >PIC FILE= "T0021745"> It is confirmed that: - the advance payment is requested for operations under the programme approved by Commission Decision 82/115/EEC, - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 6.10 Application for advance payment in respect of 19.. under Directive 81/527/EEC MEASURES TO ENCOURAGE STOCKFARMING, WITH PARTICULAR EMPHASIS ON MEAT PRODUCTION, AND DIVERSIFICATION OF CROPS SPECIAL TECHNICAL ASSISTANCE >PIC FILE= "T0021746"> It is confirmed that: - the advance payment is requested for expenditure on special technical assistance in connection with production and crop diversification measures under the programme approved by Commission Decision 82/115/EEC, - projects for which Community aid is provided under other common measures or through the European Regional Social Fund will be excluded from this scheme, - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which the advance payments are requested, - the estimated costs mentioned in column 3 correspond to the expenditure to be effected during the year in respect of which the advance payments are requested, - the advance payments will be made available to the agencies who bear the cost of the operations during the year in respect of which the advance payments are requested, - the beneficiaries referred to in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community (a note on the procedure to be used is attached to this application). Stamp and signature of the competent authority ANNEX 7.0 >PIC FILE= "T0021747"> ANNEX 7.1 >PIC FILE= "T0021748"> ANNEX 7.2 >PIC FILE= "T0021749"> ANNEX 7.3 >PIC FILE= "T0021750"> ANNEX 7.4 >PIC FILE= "T0021751"> ANNEX 7.5 >PIC FILE= "T0021752">